Title: From John Adams to John Taylor, 19 January 1815
From: Adams, John
To: Taylor, John



No. 30.
Dear Sir.
Quincy January 19th. 1815

Suppose Congress Should at one Vote, or by one Act, declare all the Negroes in the United States, free, in imitation of that Great Authority the French Sovereign Legislature? What would follow? Would the Democracy, Nine in ten, among the Negroes be gainers? Would not the most Shiftles among them be in danger of perishing for Want? Would not Nine in ten perhaps Ninety nine in a hundred of the rest, petition their Old Aristocratical Masters to receive them again, to protect them, to feed them to cloath them and to lodge and Shelter them as usual? Would not Some of the most thinking and phylosophical among the Aristocratical Negroes, ramble into distant States, Seeking a poor and precarious Subsistence by dayly labour? Would not Some of the most enterprising Aristocrats allure a few followers into the Wilderness and become Squatters? Or perhaps incorporate with Indians? Would not others who have the Courage of Crime, “Le Courage du Crime,” as well as of Enterprise, collect little Parties of followers, hide themselves in caves behind Rocks and Mountains in deep Forrests or thick and boggy Swamps: and commit Inroads Depredations and Brigandages as the Villaines did in Europe for Ages, after the dissolution of Fiefs and Monastries.? Will the poor Simple democratical Part of the people gain any happiness by Such a rash Revolution?
1 I hope, Sir, that all these considerations will convince You 1st. that Property has been, is, and everlastingly will be, a natural and unavoidable cause of Aristocracy; and that God almighty has made it Such, by the Constitution of human Nature and the Globe, the Land the Sea, the Air the Water and the Fire, among which he has placed it
2. That the Advice which was given to me by a good Deacon in a quotation from an ancient Divine, in the spring of 1774, after I was chosen to go to Congress, “In all Cases of difficulty and danger, when You know not what to do; be very careful, that you do not do, you know not what,” was good Advice. You and I have lived to See the Rise Progress, Perfection, decline and termination of hot rash blind, headlong furious Efforts to ameliorate the condition of Society, to establish Liberty, Equality, Fraternity and the Rights of Man: and in what have they ended? Festine lente! Sobrius Esto.
Property makes a permanent distinction between Aristocrats and Democrats. There are many more Persons in the World who have no Property, than there are who have any: and therefore the Democracy is and will be more numerous than the Aristocracy. But We must remember, that the Art of Printing, to which you appeal to level Aristocracy is almost entirely in the hands of the Aristocracy.
You resort to the Press for the protection of Democracy and the Suppression of Aristocracy! This, Sir, in my humble Opinion is “Committere Agnum Lupo.” It is to commit the Lamb, to the kind Guardianship and protection of the Wolf.! an hungry Wolf.! a Starving Wolf.! Emperors and Kings and Princes, know the Power of the Press, at least as well, perhaps better, than you and I do. It is known to Nobles and Aristocrats of all Shades, Colours and denominations much better than to Democrats. It is known to domestick Ministers of State, and to foreign Ambassadors, quite as well as to Duane, Benjamin Austin, or John Randolph. Oxenstiern bid his Son go among Ambassadors and Ministers of State, to See, by “what Sort of Men this World is governed.” That Sensible Man might as Sensibly have recommended to his Son to go among the Booksellers, the hireling Scribblers, Printers and Printers Devils. He might have more easily found how this lower World is Governed. Half the Expence would have let him into the Secret. The Gazettes, the Journals, the Newspapers and Fugitive Pamphlets govern Mankind at this day, and have governed at least Since the Art of printing has become universal or even general. And what Governors are these?
Here, Mr. Taylor, give me leave to relate an Anecdote which upon my honor, and if you doubt that I will attest upon oath. There were times, when I had the honor to be, in high favor with the Count De Vergennes, and to enjoy his Confidence. I had found means to convey into English Newspapers Paragraphs and little Essays, which he knew could come only from me. It would require a little Volume to explain all this. At his Office one Morning upon Some particular Buisiness with him, he received me alone, and walked with me backwards and forwards, in the most familiar Conversation. “Mr. Adams,” Said the Count, “The Gazettes, the Journals govern the World.” “It is necessary, that We Should attend to them, in all parts, and even in England, and I Should be glad to communicate with you in this Plan.” You cannot conceive the Impression, these few Words made upon me. I was dumb, but I Said in my heart, “Monsieur Le Comte, Your Spies have informed You, that I dayly read the foreign Gazettes, and that I have communicated Some trifles in England, and I doubt not you know my Channels of Conveyance.” The Truth was I dayly read the foreign Gazettes from Holland, Germany England &c and daylay Saw the hand of the Count de Vergennes and his Office of Interpreters of three hundred Clerks, as I was told, Skilled in all the Languages of all Nations. I give you but a Sketch or rather a hint of what would require Volumes to explain at large. And I give you this hint, merely to convince you that Ministers of State know the Power of the Press, as well as John Randolph or any other Democrat Aristocrat or Mongrell.
John Adams